department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date uilc cc pa apjp b02 postf-166971-01 internal_revenue_service national_office legal advice memorandum for james c fee jr associate area_counsel large and mid-size business cc lmsb mht phi attn trevor ackerman from carol nachman special counsel administrative provisions judicial practice division cc pa apjp subject statute_of_limitations restricted_consent on form_872 this chief_counsel_advice responds to your request for advice concerning the effect of a restricted_consent agreement on the assessment_period under sec_6501 j and k in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year year year year postf-166971-01 year year year year year issues whether the internal_revenue_service service can assess a deficiency attributable to the year year and year carryback years when the three-year statute_of_limitations periods for the year and year loss years giving rise to tentative carrybacks have been extended by restricted_consent agreements that do not reference the carryback years whether under sec_6501 the period is still open for assessing deficiencies for items unrelated to taxpayer's losses carried back to year year and year where the restricted_consent agreements for the loss years do not reference the unrelated items conclusions the periods for assessing deficiencies attributable to the taxpayer’s carryback years are still open even though the restricted_consent agreements do not reference the carryback years the agreements extended the assessment periods for adjustments to the taxpayer’s corporate owned life_insurance coli deductions and any consequential changes arising from adjustments to those deductions consequential changes include items from carryback years the periods are still open for assessing deficiencies for items unrelated to taxpayer’s carrybacks under sec_6501 when assessment periods are extended for carrybacks the assessment periods are similarly extended under sec_6501 facts taxpayer is a corporation that files its tax returns on a fiscal_year basis in year the service began examining taxpayer’s year 4-year tax years the primary concern was taxpayer’s coli interest_expense deductions at the time of the examination the year tax_year was open and it continues to be an open_year postf-166971-01 without restriction the assessment_period for the year 4-year tax years including the year and year loss years had been extended by form sec_872 consent to extend the time to assess taxes on the form sec_872 the assessment_period for all five years had been extended until year each form_872 contains the below restricted language for the appropriate calendar_year the amount of any deficiency assessment is to be limited to that resulting from any adjustment to deductions claimed by the taxpayer with respect to corporate owned life_insurance coli for the taxable_year ended year and any consequential changes to other items based on such adjustment for purposes of the provision of sec_6511 of the internal_revenue_code_of_1986 the refunds or credits which may be claimed under this agreement are limited to those resulting from any adjustments which are made pursuant to paragraph above in year and year taxpayer reported net operating losses nol and carried the losses back to the three preceding tax years ie year year and year the nol carrybacks enabled taxpayer to carry back general business credits to the year yeaar and year tax years taxpayer timely filed form_1139 applications for tentative carryback adjustments and received the following tentative refunds year -- dollar_figure year -- dollar_figure year -- dollar_figure taxpayer deducted coli interest_expenses beginning in year and continuing through the year tax_year because form sec_872 have not been executed for the year year and year tax years you have asked us whether the service can assess deficiencies for interest_expense deductions related to the coli investments for the year year and year tax years up to the amount of the tentative refunds the tentative refunds relate back to years covered in the restricted_consent forms the specific items from those years are nol and credit carrybacks the concern is whether under the restricted_consent agreements the periods for assessing items unrelated to the nol and credit carrybacks may have expired the unrelated items are adjustments of coli interest in the carryback years law and analysis assessment postf-166971-01 sec_6501 provides that except as otherwise provided in sec_6501 the amount of any_tax shall be assessed within three years after the return was filed whether or not such return was filed on or after the date prescribed sec_6501 provides in part where before the expiration of the prescribed period in sec_6501 for the assessment of any_tax both the service and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon in other words the service and a taxpayer may enter into a restricted_consent to assess where both parties agree not only to the extended period in which to make an assessment but also to particular items that are assessable if an item is not included in a restricted_consent then the statute_of_limitations will expire for that item the very purpose of a restricted_consent is to tailor the extension of the limitations_period to only those items agreed to by the taxpayer and the commissioner foam recycling associates v commissioner u s t c big_number 2nd cir the tax_court has characterized a restricted_consent as a deal between the taxpayer and the service ferguson v commissioner t c memo if the service strikes a bad deal with the taxpayer the service cannot unilaterally change it id because the wording of the restricted_consent is critical the internal_revenue_manual irm provides guidance on the terms to be included in a restricted_consent to ensure that adjustments are given their full effect irm dollar_figure recommends that a restricted_consent include standard language allowing the service to assess any consequential changes arising from an adjustment to an agreed upon item the phrase consequential changes means any direct or indirect effect for example assume the principle issue subject_to a restricted_consent involves the allowability of an exemption for a claimed dependent if the service disallows the exemption one possible direct consequence is the disallowance of any medical_expenses claimed for the disallowed dependent if this direct consequence reduces the total itemized_deductions to the point that the standard_deduction is greater the disallowance of all itemized_deductions and the allowance of the standard_deduction would be an indirect consequence id also because an adjustment to an item in a restricted_consent may affect other tax periods irm dollar_figure and provide that the month day and year should be shown for each tax period where the restricted_consent is to cover more than one tax_year for example the restricted_consent would list the tax years as date and date similarly irm and provide that additional language should be added to the service’s standard language when the service intends that the restricted_consent apply to multiple tax periods the suggested additional language is that the restricted_consent applies postf-166971-01 to items affected by continuing tax effects caused by adjustments to any prior tax_return see irm although an agreement under sec_6501 is not a contract contract principles are used to determine the existence and scope of the agreement 90_tc_684 80_tc_1035 after signing restricted_consent agreements taxpayers have objected in the tax_court to the notices of deficiency arguing that the service’s deficiency exceeded the scope of the agreement see microsoft corp v commissioner t c memo ferguson v commissioner supra bauer v commissioner t c memo goldberg v commissioner t c memo in mircosoft ferguson bauer and goldberg the tax_court strictly interpreted the plain wording of the agreements and held that the service had exceeded the consent agreements by asserting deficiencies for items unrelated to the consent agreements extensions of the assessment_period for carryback years in the case of a deficiency attributable to the application of an nol_carryback such deficiency may be assessed at any time before the expiration of the period within which a deficiency for the taxable_year of the net_operating_loss which results in such carryback may be assessed sec_6501 in other words if the year in which the nol arose is open for assessment then the year to which the nol is carried back is also open for purposes of assessing a deficiency attributable to the carryback e g mulder v united_states u s t c cch big_number fed cir under the extended limitations_period of sec_6501 the service may assess a deficiency only to the extent that the deficiency is attributable to the application to the taxpayer of a loss carryback e g 71_tc_391 under subsection h the service may not use the extended limitations_period to assess a deficiency attributable to items unrelated to the loss carryback id a similar rule applies under sec_6501 for credit carrybacks that is the period for assessing a deficiency for a credit_carryback attributable to the application of an nol_carryback is open for as long as the period for making an assessment for the nol year is open see 65_tc_506 discussing the application of sec_6501 sec_6501 provides in part that where an amount has been applied credited or refunded under sec_6411 relating to a tentative carryback and refund adjustment by reason of a nol or credit_carryback to a prior taxable_year the period described in sec_6501 for assessing a deficiency for such prior taxable_year shall be extended to include the period described in sec_6501 postf-166971-01 or j whichever is applicable except that the amount which may be assessed solely by reason of this subsection shall not exceed the amount credited or refunded under sec_6411 reduced by any amount which may be assessed under subsections h or j in other words the periods of assessment under sec_6501 and j are still open to recover deficiencies attributable to the carryback and the assessment_period is still open to recover a deficiency that is unrelated to the carryback in effect by seeking a refund under sec_6411 the taxpayer has opened the door so that the assessment_period is open for items that are unrelated to the carrybacks see 78_tc_100 jones supra t c pincite the amount however that the service may recover is limited to the amount erroneously refunded reduced by amounts assessed under subsections h or j the example in proced admin reg sec_301_6501_m_-1 illustrates how sec_6501 opens the door to allow the service to assert deficiencies that are not attributable to a carryback and how the assessment_period for the carryback_year is also extended assume that m corporation which claims an unused investment_credit of dollar_figure for the calendar_year files an application under sec_6411 of the code for an adjustment of its tax_year for and receives a refund in in it is determined that the amount of the unused investment_credit for is dollar_figure rather than dollar_figure moreover it is determined that m corporation would have owed dollar_figure of additional tax for if it had properly reported certain income which it failed to include in its return assuming that m corporation filed its return on date and that the 3-year period described in sec_6501 has not been extended the period prescribed in sec_6501 for assessing the excessive_amount refunded dollar_figure ie dollar_figure original amount refunded less dollar_figure correct amount of unused investment_credit does not expire until date and dollar_figure may be assessed on or before such date under sec_6501 under sec_6501 m corporation may be assessed on or before date an amount not in excess of dollar_figure dollar_figure the amount refunded under sec_6411 minus dollar_figure the amount that may be assessed solely because of sec_6501 the restricted_consent agreement sec_1 sec_6501 was originally designated as sec_6501 in congress redesignated sec_6501 to sec_6501 the references in the regulation to m should now be read as referring to sec_6501 postf-166971-01 sec_6501 and j the first question is whether the restricted consents for the taxable years ending year and year the loss years should be interpreted to mean that the assessment_period is still open for asserting deficiencies in the carryback years year year and year under sec_6501 and j based on the restricted_consent agreements the assessment_period is still open for the carryback years the restricted_consent agreements allow the service to assert a deficiency for consequential changes arising from the disallowance of coli interest_expense deductions in the loss years the consent agreements do not specifically refer to nol carrybacks credit carrybacks or carryback years nor do they include language stating that the restricted_consent applies to more than one tax period see irm dollar_figure and providing that the additional time period should be clearly identified see also irm and providing that additional language such as items affected by continuing tax effects should be added when a restricted_consent applies to multiple tax periods nevertheless under the consent agreements taxpayer agreed that the assessment periods for carryback years were coterminous for the period giving rise to the loss in an analogous case schneer v commissioner t c memo the taxpayers and the service entered into a restricted_consent agreement for calendar_year for losses related to operating a coal mine subsequently the service asserted a deficiency for the coal losses that had been carried back to and contending that the assessment_period for those years was still open pursuant to sec_6501 in litigation the taxpayers argued that the period for assessments was closed for the carryback years and since the restricted_consent agreement did not refer to nol carrybacks the tax_court rejected their argument reasoning that the plain wording of the restricted_consent agreement provided for such assessments specifically the restricted_consent agreement stated in part that the assessment_period was extended to any deficiency resulting from the claimed coal losses and any consequential changes to other items the tax_court interpreted the term consequential changes to include nol carrybacks from the loss_year thus under schneer as long as the restricted_consent agreement contains the service’s standard language as to consequential changes and the assessment_period is extended for a loss item then the period is also extended for the carryback_year see also 887_f2d_595 5th cir aff’d in part and rev’d in the recovery under sec_6501 cannot be determined without first calculating the the amount that may be assessed solely by reason of subsection h or j postf-166971-01 part on other grounds 499_us_573 the fifth circuit held in part that when a taxpayer agrees under sec_6501 that the tax for the loss_year may be assessed beyond the normal three year period he is automatically extending the limitations_period for the assessment of that loss as applied to the carryback years given the case law support for consequential changes we think the use of that phrase in the present case allows the service to assert a deficiency for the carryback years under sec_6501 and j sec_6501 and unrelated items the next question is whether the restricted consents for the taxable years ending year and year should be interpreted to mean that the assessment_period is still open for items unrelated to the carrybacks under the plain wording of sec_6501 if the assessment_period is open for a carryback_year the service has the right to assert a deficiency for any item regardless of whether the item is related to the carryback the amount assessed however shall not exceed the refund reduced by any amount assessed under subsections h and j the legislative_history of sec_6501 supports the position that when congress enacted sec_6501 it intended that the new section operate in conjunction with the existing provisions for extending the assessment_period a deficiency for a year with respect to which a quick refund was made because of a tentative carryback may be assessed at any time up to years after the return is filed for the taxable_year in which the carryback arose provided this period is not further extended by other provisions of sec_6501 ie where there was fraud involved etc s rept to accompany h_r pub l 89th cong 2d sess emphasis added the other provision referred to in the legislative_history includes restricted consents under sec_6501 thus congress intended that even when a taxpayer extended an assessment_period by using the restricted_consent provisions in sec_6501 sec_6501 would still apply keeping the assessment_period open for items unrelated to the carrybacks gives full effect to the congressional goal of recovering erroneous refunds arising from tentative carryback adjustments under sec_6411 specifically congress realized that the service could not make a full audit within the accelerated time frame provided for examining a tentative_carryback_adjustment see sec_6411 service ha sec_90 days within which to make a limited examination recognizing that there would be erroneous refunds in this situation congress postf-166971-01 provided extensions of the assessment_period to recover the funds in subsections h j and k case development hazards and other considerations there are no reported decisions addressing the question of whether the assessment_period is still open for items unrelated to a carryback under sec_6501 where a taxpayer and the service have entered into a restricted_consent agreement if a court were to hold that the assessment_period is closed for unrelated items the taxpayer would receive a windfall we see nothing in the statute or the legislative_history however suggesting that congress intended to provide such a windfall thus subsection k should be interpreted to allow the government to recover funds erroneously refunded under sec_6411 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
